18-594
     Recinos v. Garland
                                                                        McCarthy, IJ
                                                                       A040 427 185
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of August, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            ROBERT D. SACK,
 9            DENNY CHIN,
10            MICHAEL H. PARK,
11                 Circuit Judges.
12   _____________________________________
13
14   FERNANDO RECINOS,
15            Petitioner,
16
17                        v.                                  18-594
18                                                            NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Stephen W. Manning, Immigrant Law
25                                        Group PC, Portland, OR.
26
27   FOR RESPONDENT:                      Joseph H. Hunt, Acting Assistant
28                                        Attorney General; Leslie McKay,
29                                        Senior Litigation Counsel; Margot
30                                        L. Carter, Trial Attorney, Office
 1                                     of Immigration Litigation, United
 2                                     States Department of Justice,
 3                                     Washington, DC.

 4          UPON DUE CONSIDERATION of this petition for review of a

 5   decision of an immigration judge (“IJ”), it is hereby ORDERED,

 6   ADJUDGED,      AND     DECREED   that    the   petition          for    review   is

 7   DISMISSED for lack of jurisdiction.

 8          Petitioner Fernando Recinos, a native and citizen of

 9   Honduras,      seeks    review   of     an   IJ’s     August     2017    decision

10   concurring with the Department of Homeland Security’s finding

11   that    Recinos      did   not   establish        a      reasonable      fear    of

12   persecution or torture.           In re Fernando Recinos, No. A 040

13   427 185 (Immigr. Ct. N.Y.C. Aug. 14, 2017).                       We assume the

14   parties’ familiarity with the underlying facts and procedural

15   history.

16          Although neither Recinos nor the Government challenges

17   our     jurisdiction,      “federal      courts       have     an      independent

18   obligation to ensure that they do not exceed the scope of

19   their jurisdiction, and therefore they must raise and decide

20   jurisdictional questions that the parties either overlook or

21   elect    not    to   press.”      Henderson         ex    rel.      Henderson    v.

22   Shinseki, 562 U.S. 428, 434 (2011).                      Our jurisdiction is

23   limited to review of petitions filed within 30 days of “final

                                             2
 1   order[s] of removal.”    8 U.S.C. § 1252(a)(1), (b)(1).

 2        We lack jurisdiction here.           Recinos’s September 2017

 3   petition is not timely from his July 2001 removal order or

 4   the June 2017 reinstatement of that order.              See 8 U.S.C.

 5   § 1252(b)(1); Luna v. Holder, 637 F.3d 85, 92 (2d Cir. 2011)

 6   (“Th[e] 30–day filing requirement is jurisdictional and is

 7   not subject to equitable tolling.” (quotation marks omitted)

 8   (quoting Ruiz-Martinez v. Mukasey, 516 F.3d 102, 105-06 (2d

 9   Cir. 2008))).    An IJ’s reasonable-fear determination, such

10   as the order challenged here, is not a final order of removal

11   because it does “not determine whether the alien is deportable

12   or   order   deportation,”    or   “affect   the    validity   of   any

13   determination     regarding    an      alien’s     deportability    or

14   deportation.” Bhaktibhai-Patel v. Garland, 32 F.4th 180, 190

15   (2d Cir. 2022) (cleaned up).

16        For the foregoing reasons, the petition for review is

17   DISMISSED.    All pending motions and applications are DENIED

18   and stays VACATED.

19                                          FOR THE COURT:
20                                          Catherine O’Hagan Wolfe,
21                                          Clerk of Court
22




                                        3